The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Species I (Fig. 5) in the reply filed on November 23, 2015 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the Office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries).  Additionally, the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 1 and 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942).
 	Referring to Figure 1 and paragraphs [0069]-[0073], Reichen et al. discloses a plasma generation apparatus comprising: a pressure indicator 5, an electrode cell 19, 20 (par.[0073]) comprising:  a first electrode 19 (Fig. 5, par.[0073]); a second electrode 20 facing the first electrode so as to form a discharge space (Fig. 5, par.[0073]); a dielectric 21, 22arranged on at least either one of a main surface of the first electrode facing the discharge space and a main surface of the second electrode facing the discharge space (Fig. 4, par.[0072]); and a pass-through 3 formed in a central portion of the electrode cell in a plan view, the pass-through penetrating the electrode cell with respect to a facing direction in which the first electrode and the second electrode face each other (Fig. 1); a power source part 6 configured to apply an AC voltage to the electrode cell (par.[0069]); a  housing 2 that encloses the electrode cell (par.[0069]); and a source gas supply part 23 configured to supply a source gas from the outside of the housing into the housing (par.[0073]), the electrode cell including:, the plasma generation apparatus further comprising: an cylindrical insulating tube 9 arranged throughout in the pass-through 3, the cylindrical insulating tube including an ejection hole (i.e. inlets 23) that is formed 
	Reichen et al. is silent on an auto pressure controller.
	Referring to paragraph [0202], Asai et al. teach a plasma processing apparatus that uses an auto pressure controller in order to maintain a predetermined pressure.  Referring to paragraph [0063], Takasawa et al. teach a plasma processing apparatus that uses an auto pressure controller 244 in order to maintain a predetermined pressure.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma generation apparatus of Reichen et al. with an auto pressure controller as taught by Asai et al. or Takasawa et al. since it is a conventionally known means to maintain a predetermined pressure.
Reichen et al. fail to teach a cylindrical insulating tube arranged throughout in the pass-through having a hollow portion with nothing therein and an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage is formed between the inside surface of said passthrough and the outer surface of said insulating tube.  Additionally, Reichen et al. fail to teach the pipe passage is connected to the discharge space.
Referring to Figure 1, 3, 5, 8, and 11 and abstract, Inoue teaches a plasma generation apparatus wherein a cylindrical insulating tube arranged throughout in the pass-through (i.e. the space between the housing 2 and cylindrical insulating tube 3) having a hollow portion with nothing therein and wherein an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage 10 is formed between the inside surface of said passthrough and the outer surface of said insulating tube since it’s a means to provide a gas passage space.  Additionally, the pipe passage 10 is connected to the discharge space P via 
	Reichen et al. discloses a precursor supply part that includes a supply pipe passage 24 (Fig. 1); however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage.
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 32, 36 and a flange portion 28 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Additionally, the supply pipe passage is connected to a side surface of flange portion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor supply part that includes a supply pipe passage of Reichen et al. with a flange portion as taught by Raaijmakers or Robbins et al. since it a conventionally known means for introducing gases into a housing and provide sealing to the gas 
Additionally, the  modified apparatus of Reichen et al. in view of Inoue would yield spacing the electrode cell 19, 20 away from the insulating tube 9 so that a pipe passage is formed between the inside surface of pass-through and the outer surface of said insulating tube 9.  Furthermore, the apparatus of Asai et al. or Takasawa et al. teaches the motivation for using an auto pressure controller to maintain a predetermined pressure (Asai et al.-par.[0202], Takasawa et al.-[0063]).  Hence, the modified the apparatus of Reichen et al. in view (Asai et al. or Takasawa et al.) and Inoue would yield an apparatus having a pipe passage connected to a discharge space and the pressure of the discharge space is kept at a constant value via the pipe passage.  Therefore, the auto pressure controller of Reichen et al. in view of (Asai et al. or Takasawa et al.) and Inoue can be configured to keep the pressure of the discharge space to a constant value via the pipe passage.
With respect to the metal precursor, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability.  
“Expressions relating the apparatus to contents thereof during an intended operation are
of no significance in determining patentability of the apparatus claim.” Ex parte Thibault,
164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In

F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Note. Reichen et al. disclose the structure of a precursor supply part and hence the apparatus of Reichen et al. is capable of providing a metal precursor.
With respect to claim 7, the plasma generation apparatus of Reichen et al. further includes wherein the source gas supply part is configured to supply the source gas together with a rare gas (As stated above, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability. The apparatus of Reichen et al. is capable of providing a rare gas, i.e. argon).	
With respect to claim 8, the plasma generation apparatus of Reichen et al. further includes wherein the precursor supply part is configured to supply, to the hollow portion of the insulating tube, an active gas comprising at least one of oxygen and nitrogen (As stated above, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability. The apparatus of Reichen et al. is capable of providing an active gas, i.e. oxygen).
With respect to claim 9, the plasma generation apparatus of Reichen et al. further includes wherein the electrode cell comprises a plurality of electrode cells stacked in the facing direction (Fig. 5, par.[0074]).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S.  as applied to claims 1 and 7-9 above, and further in view of Niira et al. (U.S. 2003/0176011).
The teachings of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) have been discussed above.
Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) fail to teach a metal catalyst filament and a heater.
Referring to Figure 1 and paragraphs [0075]-[0076], Niira et al. teach that it is conventionally known to use a metal catalyst filament 105 and a heater 106 in order to activate a desired gas.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulating tube of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) with a metal catalyst filament and a heater as taught by Niira et al. in order to activate a desired gas through a catalyzer.  The resulting apparatus of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue and Niira would yield an insulating tube that has a hollow portion with only a metal catalyst filament arranged therein; and the plasma generation apparatus further comprises a heater configured to heat the metal catalyst.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claims 1 and 7-9 above, and further in view of Tabata et al. (U.S. 2010/0193129).
The teachings of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) have been discussed above.

Referring to paragraph [0055]-[0056], Tabata et al. teach a passage 8 through which a cooling medium flows is formed in the second electrode in order to achieve the desired gas temperature in the discharge space.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second electrode of Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) to have a passage through which a cooling medium flows as taught by Tabata et al. in order to achieve the desired gas temperature in the discharge space.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reichen et al. (U.S. 2011/0039036) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claims 1 and 7-9 above, and further in view of Saiki (U.S. 5,376,212).
The teachings of Reichen et al.in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.) have been discussed above.
Reichen et al. in view of (Asai et al. or Takasawa et al.), Inoue, (Raaijmakers or Robbins et al.)  fail to teach a shower plate arranged at an end portion side of the insulating tube.	Referring to column 9, lines 25-46, Saiki teach a shower plate 85 arranged at an end portion side of the insulating tube in order to trap ions in the plasma so that an ion-free plasma is used for processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the end portion side of the insulating tube of Reichen et al. in .  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al. (U.S. 2010/0193129) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Reichen et al. (U.S. 2011/0039036), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942).
Referring to Figures 1 and 6 and paragraphs [0091]-[0098], Tabata et al. discloses a CVD apparatus comprising: a plasma generation apparatus 13 (par.[0093]); and a CVD chamber connected to said plasma generation apparatus (par.[0092]), said plasma generation apparatus including:  an electrode cell 1, 2 (par.[0052]) comprising a first electrode 1(par.[0052]); a second electrode 2 facing said first electrode so as to form a discharge space; a dielectric 3 arranged on at least either one of a main surface of said first electrode facing said discharge space and a main surface of said second electrode facing said discharge space (par.[0052]); a power source part 16 configured to apply an AC voltage to said electrode cell (par.[0059]); a housing 13 that encloses said electrode cell (Fig. 1); and a source gas supply part 5 configured to supply a source gas from the outside of said housing into said housing (par.[0055]), and wherein said CVD chamber is connected to said plasma generation apparatus at an end portion of said insulating tube (Fig. 1).
Tabata et al. is silent on an auto pressure controller.
	Referring to paragraph [0202], Asai et al. teach a plasma processing apparatus that uses an auto pressure controller in order to maintain a predetermined pressure.  Referring to paragraph [0063], Takasawa et al. teach a plasma processing apparatus that uses an auto pressure controller 244 in order to maintain a predetermined pressure.  Thus, it would have been obvious to one of 
Tabata et al. fail to teach a plasma generation apparatus having an electrode cell configuration wherein a pass-through is formed in a central portion of electrode cell in a plan view, pass-through penetrating said electrode cell with respect to a facing direction in which said first electrode and said second electrode face each other, plasma generation apparatus further including:  an insulating tube having a cylindrical shape and arranged in said pass-through, said insulating tube including an ejection hole that is formed in a side surface of said cylindrical shape; and a precursor supply part connected to a hollow portion of said insulating tube and configured to supply a metal precursor.
Referring to Figure 1 and paragraphs [0069]-[0073], Reichen et al. teach it is a conventionally known design for a plasma generation apparatus to have an electrode cell configuration 19, 20 wherein a pass-through 3 is formed in a central portion of electrode cell in a plan view, pass-through penetrating said electrode cell with respect to a facing direction in which the first electrode 19 and the second electrode 20 face each other, plasma generation apparatus further including:  an insulating tube 9 having a cylindrical shape and arranged in the pass-through, the insulating tube including an ejection hole (i.e. inlets 23) that is formed in a side surface of said cylindrical shape; and a precursor supply part 24 connected to a hollow portion of the insulating tube and configured to supply a metal precursor as a means for generating plasma.  Additionally, the pipe passage 10 is connected to the discharge space P via holes 11.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with  a reasonable expectation of success, to alternatively substitute the electrode cell 
Tabata et al. in view of Reichen et al. fail to teach an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage is formed between the inside surface of said passthrough and the outer surface of said insulating tube.
Referring to Figures 1, 3, 8, and 11 and abstract, Inoue teach a plasma generation apparatus wherein a cylindrical insulating tube arranged throughout in the pass-through (i.e. the space between the housing 2 and cylindrical insulating tube 3) having a hollow portion with nothing therein and wherein an outer surface of said insulating tube is spaced apart from an inside surface of said pass-through so that a pipe passage 10 is formed between the inside surface of said passthrough and the outer surface of said insulating tube since it’s a means to provide a gas passage space.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plasma generation apparatus of Tabata et al. in view of 
	Tabata et al. in view of Reichen et al. discloses a precursor supply part that includes a supply pipe passage 24 (Fig. 1); however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage.
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 32, 36 and a flange portion 28 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Additionally, the supply pipe passage is connected to a side surface of flange portion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor supply part that includes a supply pipe passage of Tabata et al. in view of Reichen et al. with a flange portion as taught by Raaijmakers or Robbins et al. since it a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Therefore, the modified apparatus of Tabata et al. in view of 
Additionally, the  modified apparatus of Tabata et al. in view of Reichen et al. and Inoue would yield spacing the electrode cell 19, 20 away from the insulating tube 9 so that a pipe passage is formed between the inside surface of pass-through and the outer surface of said insulating tube 9.  Furthermore, the apparatus of Asai et al. or Takasawa et al. teaches the motivation for using an auto pressure controller to maintain a predetermined pressure (Asai et al.-par.[0202], Takasawa et al.-[0063]).  Hence, the modified the apparatus of Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., and Inoue would yield an apparatus having a pipe passage connected to a discharge space and the pressure of the discharge space is kept at a constant value via the pipe passage.  Therefore, the auto pressure controller of Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., and Inoue can be configured to keep the pressure of the discharge space to a constant value via the pipe passage.
With respect to the metal precursor, the type of gases used in apparatus claims are considered intended use and therefore are of no significance in determining patentability.  
“Expressions relating the apparatus to contents thereof during an intended operation are
of no significance in determining patentability of the apparatus claim.” Ex parte Thibault,
164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article
worked upon by a structure being claimed does not impart patentability to the claims.” In
re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312
.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al. (U.S. 2010/0193129) in view of (Asai et al. (U.S. 2004/0009678) or Takasawa et al. (U.S. 2010/0130024)), Reichen et al. (U.S. 2011/0039036), Inoue (J.P. 09-055372), and (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942) as applied to claim 11 above, and further in view of Niira et al. (U.S. 2003/0176011).
The teachings of Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., Inoue, (Raaijmakers or Robbins et al.) have been discussed above.
Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., Inoue, (Raaijmakers or Robbins et al.)  fails to teach a metal catalyst filament and a heater.
Referring to Figure 1 and paragraphs [0075]-[0076], Niira et al. teach that it is conventionally known to use a metal catalyst filament 105 and a heater 106 in order to activate a desired gas.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulating tube of Tabata et al. in view of (Asai et al. or Takasawa et al.),  Reichen et al., Inoue, (Raaijmakers or Robbins et al.) with a metal catalyst filament and a heater as taught by Niira et al. in order to activate a desired gas through a catalyzer.  The resulting apparatus of Tabata et al. in view of (Asai et al. or Takasawa et al.), Reichen et al., Inoue, (Raaijmakers or Robbins et al.), and Niira would yield an insulating tube that has a hollow portion with only a metal catalyst filament arranged therein; and the plasma generation apparatus further comprises a heater configured to heat the metal catalyst.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-13, 15, and 19 of U.S. Patent 10,297,423 in view of (Raaijmakers U.S. 7,431,767 or Robbins et al. U.S. 5,423,942). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to Claim 1, referring to claims 1, 3, 6 and 15, U.S. Patent 10,297,423 discloses a plasma generation apparatus comprising: an auto pressure controller; an electrode cell; a power source part configured to apply an AC voltage to said electrode cell; a housing that encloses said electrode cell; and a source gas supply part configured to supply a source gas from the outside of said housing into said housing, said electrode cell including: a first electrode; a second electrode facing said first electrode so as to form a discharge space ; a dielectric arranged on at least either one of a main surface of said first electrode facing said discharge space and a main surface of said second electrode facing said discharge space; and a pass-through formed in a central portion of said electrode cell in a plan view, said pass-through penetrating said electrode cell with respect to a facing direction in which said first electrode and said second electrode face each other, said plasma generation apparatus further comprising: an insulating tube having a cylindrical shape and arranged in said pass-through, said insulating tube including 
	U.S. Patent 10,297,423 discloses a precursor supply part that includes a supply pipe passage; however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage.
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 32, 36 and a flange portion 28 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Additionally, the supply pipe passage is connected to a side surface of flange portion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor supply part that includes a supply pipe passage of U.S. Patent 10,297,423 with a flange portion as taught by Raaijmakers or Robbins et al. since it a conventionally known means for introducing gases into a housing and provide sealing to the 

Claim 6: The plasma generation apparatus according to claim 1, whereina passage through which a cooling medium flows is formed in said second electrode (see claim 5 of U.S. Patent 10,297,423). 
Claim 7: The plasma generation apparatus according to claim 1, whereinsaid source gas supply part is configured to supply said source gas together with a raregas (see claim 9 of U.S. Patent 10,297,423).
Claim 8: The plasma generation apparatus according to claim 1, whereinsaid precursor supply part is configured to supply, to said hollow portion of said insulating tube, an active gas including at least any element from oxygen and nitrogen (see claims 12 and 13 of U.S. Patent 10,297,423).
Claim 9: The plasma generation apparatus according to claim 1, whereinsaid electrode cell comprises a plurality of electrode cells, said electrode cells are stacked in said facing direction (see claim 10 of U.S. Patent 10,297,423).
Claim 10: The plasma generation apparatus according to claim 9, further comprising a shower plate arranged at an end portion side of said insulating tube (see claim 11 of U.S. Patent 10,297,423).

	U.S. Patent 10,297,423 discloses a precursor supply part that includes a supply pipe passage; however, is silent on a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly 
Referring to Figure 1, column 3, lines 63-65, and column 4, lines 52-56, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 4 and a flange portion 6 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Referring to Figure 2 and column 4, lines 3-65, Robbins et al. teach a plasma apparatus that has a precursor supply part that includes a supply pipe passage 32, 36 and a flange portion 28 as a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Additionally, the supply pipe passage is connected to a side surface of flange portion.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the precursor supply part that includes a supply pipe passage of U.S. Patent 10,297,423 with a flange portion as taught by Raaijmakers or Robbins et al. since it a conventionally known means for introducing gases into a housing and provide sealing to the gas lines.  Therefore, the modified apparatus of U.S. Patent 10,297,423 in view of Raaijmakers or Robbins et al. would yield a precursor supply part that includes a supply pipe passage and a flange portion, said flange portion is firmly fixed to a lower surface of said housing at the outside of said housing such that said flange portion is directly connected to said hollow portion, and said supply pipe passage is connected to a side surface of said flange portion, said metal precursor is supplied from said supply pipe passage. 

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent 10,297,423 in view of (Raaijmakers U.S. 7,431,767 or 
The teachings of U.S. Patent 10,297,423  have been discussed above.
U.S. Patent 10,297,423 fail to teach a metal catalyst filament and a heater.
Referring to Figure 1 and paragraphs [0075]-[0076], Niira et al. teach that it is conventionally known to use a metal catalyst filament 105 and a heater 106 in order to activate a desired gas.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulating tube of U.S. Patent 10,297,423 in view of Raaijmakers or Robbins et al. with a metal catalyst filament and a heater as taught by Niira et al. in order to activate a desired gas through a catalyzer.
Response to Arguments
16.	Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Reichen admits to not disclosing the flange portion of the precursor supply part and moreover, the carrier gas stream 24 disclosed in Reichen is merely a path and is not connected directly to the cylindrical treatment zone 3 asserted as corresponding to a hollow portion of the insulating tube.  It is noted that the features upon which applicant relies (i.e. not connected directly to the cylindrical treatment zone 3 asserted as corresponding to a hollow portion of the insulating tube) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, apparatus claim 1 simply requires the structure for a precursor supply part 24 (i.e. gas supply pipe) to be connected from the outside of the housing to the hollow portion of the 
	Applicant has argued that neither Raaijmakers nor Robbins cures the deficiencies of Reichen since they use reactant or etchant gases not a metal precursor.
First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In applicant’s invention, the precursor supply part connected from the outside of the housing to a hollow portion of the insulating tube is element 201A. Similarly, Reichen et al. discloses the structural limitation of a precursor supply part connected from the outside of the housing to a hollow portion of the insulating tube to be element 24. Third, the type of gases (precursor or metal precursor) used in apparatus claims are considered intended use and therefore are of no significance in determining patentability since Reichen et al. discloses the structure of a supply part the apparatus claim is met.  Fourth, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, the “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in 
With respect to the double patenting rejection, since there is still a pending art rejection, then the double patenting rejection will not be withdrawn.
	
Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE CROWELL/				Examiner, Art Unit 1716  

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716